Title: John Adams to Abigail Adams, 31 August 1782
From: Adams, John
To: Adams, Abigail


     
      
       Aug. 31. 1782
      
     
     All well.—You will send these Papers to some Printer when you have done with them.
     We have found that the only Way of guarding against Fevers is to ride. We accordingly mount our Horses every day. But the Weather through the whole Spring and most of the Summer has been very dull, damp, cold, very disagreable and dangerous. But shaking on Horseback guards pretty well against it.
     I am going to Dinner with a Duke and a Dutchess and a Number of Ambassadors and Senators, in all the Luxury of this luxurious World: but how much more luxurious it would be to me, to dine upon roast Beef with Parson Smith, Dr. Tufts or Norton Quincy—or upon rusticrat Potatoes with Portia—Oh! Oh! hi ho hum!—and her Daughter and sons.
    